Citation Nr: 0944577	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  95-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left eye 
condition, to include as secondary to service-connected 
sinusitis.

2. Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to June 1982.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a chronic 
left eye disorder and continued the Veteran's noncompensable 
(0 percent) rating for sinusitis.

A November 2006 VA treatment record addressed the issue of 
whether the veteran's service-connected disabilities cause 
him to be unemployable, and in various pleadings the Veteran 
has alluded to being unemployable as a result of service- 
connected disorders.  A claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) is raised and is 
therefore referred to the RO for initial adjudication.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a Veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual 
unemployability).

In September 2007, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In October 2007, the undersigned Veterans Law Judge granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

In December 2007, the Board remanded the matter for 
additional evidentiary development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A left eye condition, to include as due to in-service 
sinus surgery, has not been shown to have been incurred in or 
aggravated by service, nor secondary to a service-connected 
disability.  

2.  As of July 1, 1992, the Veteran's sinusitis is 
characterized by nasal obstruction, and mucosal thickening.

3.  As of July 13, 2006, the Veteran's sinusitis has been 
characterized by rhinitis, nasal obstruction, constant 
headaches and exquisite tenderness over the frontal sinus 
area.

CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left 
eye condition, to include as secondary to a service-connected 
disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

2.  The criteria for an initial disability rating of 10 
percent for sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, Diagnostic 
Codes 6510-6514 (1996), 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6510, 6522 
(2009).

3.  As of July 16, 2003, the criteria for a 30 percent 
disability rating for sinusitis have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 
Diagnostic Codes 6510-6514 (1996), 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6510, 
6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  Here, the matter was adjudicated prior 
to the enactment o the VCAA.  Notwithstanding, the Veteran 
was sent post-adjudication notice via letters dated in 
January 2001, June 2003, March 2006 and in January 2008.  
Taken together, these letters informed the Veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008). The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the 

veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Veteran did not receive pre-adjudication notice that 
included information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Notwithstanding, the RO readjudicated the matter in July 2007 
and in May 2008 as evidenced by the issuance of a 
supplemental statement of the case.  Moreover, for the 
reasons stated below, the preponderance of the evidence is 
against the Veteran's service connection claim for a left eye 
disability.  As such, no disability rating and/or effective 
date is to be assigned for this claim.  

With respect to his increased rating claim, based upon the 
Veteran's representations in multiple evaluation and 
treatment records contained in his VA claims file, as well 
as, the totality of correspondence from the Veteran and his 
representative to include during his personal hearing with 
the undersigned, the Board concludes that the Veteran and his 
representative have demonstrated sufficient actual knowledge 
of the evidence considered in establishing a disability 
rating.  See generally Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that claimant was not prejudiced by RO's 
failure to provide VCAA notice where the claimant, through 
counsel, demonstrated actual knowledge of the information and 
evidence necessary to substantiate his claim).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of his claims, to 
include at the September 2007 Board hearing.  Nothing 
reflects he has indicated the existence of any relevant 
evidence regarding either his current appellate claims that 
has not been obtained or requested.  Moreover, he was 
accorded VA medical examinations regarding these claims in 
July 2003, April 2007 and in April 2008.  The reports of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the evidence of record.  The Board therefore concludes that 
the examinations are adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.

The Board has thoroughly reviewed the record in conjunction 
with this case.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000) (noting that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  In this, and in other 
cases, only independent medical evidence may be considered to 
support medical findings.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
nothing on file shows that the Veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).

I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Veteran contends that he has a left eye disorder, 
separate and apart from but  secondary to service-connected 
sinusitis.  Secondary service connection may be granted for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006), as effective October 10, 2006. The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the Veteran.

Left Eye Disorder

The Veteran asserts that he has a current left eye condition, 
characterized as left eye pain, is attributable to in-service 
sinusitis surgery.  The evidence shows that while in service, 
the Veteran complained of having left eye pain.  A review of 
the service treatment records reveals a diagnosis of 
questionable unresolved left frontal sinusitis dated in March 
1982.  He also complained of several instances of loss of 
sight.  However, in April 1982, service department examiners 
conducted clinical testing contemporaneously with sinus 
surgery but found "no evidence of objective eye disease or 
injury."

Post-service VA treatment records document complaints of left 
eye pain and photophobia dated in September 1982 and 
December 1982.  Additionally, an October 1983 TDOC medical 
record shows that the Veteran was diagnosed with an old 
surgery after complaining of pain in the left eye.  A 
November 1997 VA examination report demonstrates a diagnosis 
of photophobia of the left eye.

Upon VA neurological examination dated in April 2007, a 
cranial nerve examination found that the optic discs were 
sharply defined and fundi were benign.  Visual fields were 
intact and extraocular movements were dull.  The pupils 
responded equally to direct light stimulation.  Pterygoids, 
masseters and tomporalis muscles were normal in bulk and 
strength.  

In September 2007, the Veteran testified that he was 
experiencing a left eye condition that was secondary to his 
in-service sinus surgery.  He characterized his left eye 
condition as left eye pain and occasional partial blindness.  

In April 2008, the Veteran was afforded a VA eye examination.  
He alleged that after the 1982 sinus surgery he experienced 
sensitivity to light and he was unable to see out of or open 
his left eye for three years.  Present day left eye 
complaints included sensitivity to bright light, accumulation 
of a great deal of sleep, and constant pain.  

However, physical examination of the left eye was essentially 
normal.  The Veteran was diagnosed as having pain to the 
touch at the left superior orbital rim and a slight step, 
which the examiner indicated could be due to the 1982 surgery 
or an injury like falling.  Critically, while the VA examiner 
noted that there could be periorbital pain secondary to 
sinusitis and that continued infection could result in vision 
loss, in the Veteran's case there were no objective ocular 
abnormalities found in 1982, when the Veteran alleged that he 
was blind.  There was no documentation or description of any 
orbital cellulitis.  

As to the question of a present-day disorder, the examiner 
concluded that there was no evidence of an eye disease upon 
VA examination; furthermore, she noted that none was found in 
1982.  

Service connection is not warranted for a left eye disorder.  
There is no evidence to indicate or suggest that the Veteran 
has been diagnosed as having a left eye disability as a 
residual of in-service sinus surgery.  The April 2008 VA 
examiner was asked whether the Veteran's left eye condition 
was "caused or aggravated by" the service-connected 
sinusitis; however, physical examination of the left eye was 
essentially normal.  Upon examination, no disability was 
identified such as to warrant an interpretation whether or 
not it was related to service and/or a service-connected 
disability.  Under VA law, the initial criterion to establish 
service connection is competent evidence of the current 
disability claimed.  Moore v. Nicholson, 21 Vet. App. 211, 
215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Compensation for service- connected injury is 
limited to those claims which show a present disability."); 
Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See, too, Degemetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).

By "disability" is generally meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 
Vet. App. 427, 431 (1998).

There is no objective evidence to indicate or suggest that 
the Veteran has a separate disability from his service-
connected sinusitis.  The April 2008 VA examiner was queried 
as to whether the Veteran's asserted left eye condition was 
"causally or etiologically" related to service.  In this 
respect, the examiner indicated that there was a possibility 
that the complaints of left eye pain were attributable to 
sinusitis.  However, the examination did not reveal any 
underlying pathology for the left eye pain separate from the 
service-connected sinusitis.  

Here, there is no indication of a diagnosed disability, or 
otherwise documented symptoms or complaints to substantiate 
the requirement of a current disability.  Through reported 
history to treating physicians or his own statements the 
Veteran has not alleged having had the type of symptoms that 
would indicate the plausible likelihood of any type of left 
eye disability.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (indicating competency of lay testimony to 
describe symptoms that support a later diagnosis by a medical 
professional). As to the complaints of photophobia, there is 
no objective evidence of a nexus to service and there was no 
evidence of sensitivity to light upon VA examinations dated 
in April 2007 and April 2008.

Accordingly, the claim for service connection for a left eye 
disability is denied.  Since the preponderance of the 
evidence is unfavorable on this claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II. Increased Rating Claim

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Sinusitis

The Veteran's service-connected sinusitis is currently rated 
as noncompensable under Diagnostic Code 6510.

The Board observes that the criteria relating to respiratory 
disabilities, including sinusitis and allergic rhinitis were 
amended over the appeals period and the most favorable one 
must be applied, for the periods in question.  See 61 Fed. 
Reg. 46720 (Sept. 5, 1996).

Prior to October 7, 1996, moderate sinusitis, with discharge 
or crusting or scabbing and infrequent headaches warranted a 
10 percent disability rating.  A 30 percent rating was 
assigned for severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches and purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating was assigned for postoperative (following radical 
operation) sinusitis with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.96, Diagnostic Codes 6510-6514 
(1996).

Prior to October 7, 1996, atrophic chronic rhinitis, with 
definite atrophy of internasal structure, and moderate 
secretion, warranted a 10 percent rating.  A 30 percent 
rating was assigned for atrophic chronic rhinitis with 
moderate crusting and ozena, atrophic changes.  A 50 percent 
rating was assigned for chronic rhinitis, with massive 
crusting and marked ozena, with anosmia.  38 C.F.R. § 4.96, 
Diagnostic Code 6501 (1996).

Effective October 7, 1996, sinusitis is rated under the 
General Rating Formula for Sinusitis.  A 10 percent rating is 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A 50 percent disability rating, the maximum schedular rating 
allowed under this Diagnostic Code, is warranted following 
radical surgery with chronic osteomyelitis; or, near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 
6510 (2009).

A Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

Effective October 7, 1996, under Diagnostic Code 6522, a 10 
percent rating applies where the evidence demonstrates 
allergic or vasomotor rhinitis, without polyps, but with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  A 20 percent 
rating applies where the evidence demonstrates polyps.  In 
order to be entitled to the maximum schedular rating of 
30 percent, the evidence must demonstrate allergic or 
vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2009).

The medical evidence of record includes VA and private 
treatment records as well as VA examinations dated in 
November 1997, July 2003, April 2007 and in May 2008.

Fourteen years after service, the Veteran reported that he 
had sustained a kick to the face.  X-rays then taken revealed 
a fracture of the mid portion of the nasal bone with very 
slight inferior angulation of the distal fragment.  There was 
some deviation of the nasal septum to the left side of his 
nose.  There was also mucosal thickening in both maxillary 
sinuses probably related to maxillary sinusitis.

Upon VA examination dated in November 1997, the examiner 
noted that the Veteran presented with complaints of not being 
able to breathe through the left side of his; however, 
physical examination of the ear, nose and throat was 
negative.  There was no purulent discharge and there was no 
dyspnea at rest.  The examiner noted that there was no record 
of recent treatment.  The examiner concluded that there was 
no evidence of chronic sinusitis.  

Upon VA examination dated in July 2003, the Veteran was 
diagnosed as having chronic congestive sinusitis, post-
operative right frontal sinus procedure and there was 
clinical evidence of allergic rhinitis.  The examiner noted 
that the left nares were filled with a deviated septum and 
reddened and inflamed turbinate.  Right nares were filled 
with boggy turbinate.  Both passages were visually obstructed 
by 75 percent and 75 percent of airflow obstruction was also 
noted.  Additionally, there was marked periorbital tenderness 
along the frontal and maxillary sinuses on the right.  The 
Veteran presented with complaints of nasal/septal defect, 
with continuous obstruction to airflow, constant nasal 
congestion and frontal headache and facial pain, particularly 
at night.  He denied any significant sneezing or itching or 
running of the nose.  The Veteran had been prescribed a nasal 
spray but had been unable to utilize it because he had been 
incarcerated.

Upon VA examination dated in April 2007, there was evidence 
of interference with breathing through the nose and 
obstruction of the left nostril.  No purulent discharge, 
dyspnea, speech impairment, nasal polyps or bacterial 
rhinitis was noted.  The Veteran submitted that he 
experienced a constant  headache in the forehead with a pain 
level of 10.  As to allergic attacks, the examiner noted that 
the Veteran made use of Flunisolide nasal spray but still 
experienced obstruction of the left nasal passage.  The 
examiner did not note any periods of incapacitation.  As to 
obstruction, 80 percent of the right nostril and 60 percent 
of left nostril was obstructed.  There was exquisite 
tenderness over the frontal sinus area, with copious clear 
nasal discharge.  A CT scan of sinuses demonstrated chronic 
sinusitis of the ethmoid and maxillary sinuses.  The Veteran 
was diagnosed as having mild chronic sinusitis and allergic 
rhinitis.  

The Veteran was afforded an additional VA examination dated 
in May 2008.  The Veteran presented with complaints of a 
longstanding history of nasal congestion, stuffiness and 
difficulty breathing through the nose.  He also complained of 
constant frontal headaches and frontal sinus pressure.  
Physical examination demonstrated that the nasal septum 
deviated markedly to the left side.  There was no evidence of 
nasal polyps, purulent discharge, dyspnea or speech 
impairment.  The examiner noted exquisite tenderness to any 
palpation or touching of the frontal/supraorbital ridge.  The 
Veteran denied any allergy attacks; however, he was taking 
daily medication to manage his allergies.  There was no 
evidence of any period of incapacitation and the Veteran did 
not provide any history of any episodes of acute sinusitis 
that had required the use of antibiotics in the past year.  
Additionally, the Veteran had not been prescribed bed rest or 
required treatment for his allergic rhinitis other that the 
usual daily medications.  Both nostrils were 80 percent 
occluded, visually, and airflow was decreased by 80 percent, 
objectively.  The mucosa was congested and boggy, with clear, 
watery but not voluminous coating.  A CT scan demonstrated 
maxillary and ethmoid sinusitis.  The Veteran was diagnosed 
as having chronic ethmoid and maxillary sinusitis, with a 
significant component of allergic rhinitis, which the 
examiner noted was part and parcel of the service-connected 
disability.  

As noted by the May 2008 VA examiner, the Veteran's service-
connected sinusitis also involves allergic rhinitis.  
Accordingly, both the rating criteria for rhinitis and 
sinusitis are applicable.  

In this case, the objective medical evidence of record 
demonstrates atrophy of the internasal structure and moderate 
such as to warrant an initial disability rating of 10 percent 
under the rating criteria of 38 C.F.R. § 4.96, Diagnostic 
Code 6501 (1996).  A December 1996 radiographic report 
demonstrated deviation of the nasal septum and mucosal 
thickening.  There was no evidence, however, of moderate 
crusting and ozena such as to warrant the next higher rating 
of 30 percent under the old rating criteria.  See 38 C.F.R. § 
4.96, Diagnostic Code 6501 (1996).  An increased disability 
rating is also not warranted under the amended rating 
criteria for sinusitis because there is no documentation of 
polyps.  38 C.F.R. § 4.96, Diagnostic Code 6522 (2009).  

The competent evidence throughout the rating period on appeal 
demonstrates that prior to July 2003, under both the old and 
amended rating criteria for sinusitis, a disability rating in 
excess of 10 percent is not warranted.  In this respect, 
prior to the July 2003 VA examination report there is no 
evidence of  sinusitis characterized as severe, with 
incapacity episodes and evidence of purulence. The Veteran's 
disability has not been manifested by any documented 
incapacitating episodes.  Rather, the VA examination reports 
dated in April 2007 and May 2008 expressly indicate that 
there was no history of incapacitating episodes.  
Additionally, there is no showing that the non-incapacitating 
episodes of sinusitis numbered six or more per year, or 
involved headaches, pain, and purulent discharge or crusting.  
In this regard, VA examination in November 1997 indicated 
that there was no evidence of chronic sinusitis and there was 
no documentation of headaches, tenderness, purulent 
discharge, or crusting.

Upon VA examination on July 16, 2003, the Veteran was shown 
to have experienced constant headaches and marked periorbital 
tenderness related to his service-connected disability.  
Although the Veteran did not exhibit any purulent discharge 
or crusting, the constant headaches and facial pain warrant a 
disability rating of 30 percent under the amended rating 
criteria for sinusitis.  Therefore, as of July 16, 2003, a 30 
percent evaluation under the general rating formula for 
sinusitis is warranted.  38 C.F.R. § 4.97, Diagnostic Code 
6510 (2009).

The next-higher rating 50 percent for sinusitis is not for 
application, however, for any portion of the rating period on 
appeal under either the old or the amended rating criteria.  
In this respect, there is no showing that his sinus 
disability has required any surgery and there is no 
indication of purulent discharge.  The record contains many 
outpatient treatment records, both VA and private, and these 
records only very occasionally reference sinus complaints.  
For these reasons, the disability picture as of July 16, 
2003, is found to most nearly approximate the 30 percent 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2009).

As of July 16, 2003, a disability rating in excess of 30 
percent is also not warranted under either the old or the 
amended rating criteria for rhinitis.  As noted, there is no 
documentation of the presence of polyps such as to warrant an 
increased disability rating under the old rating criteria.  
Under the amended criteria, Diagnostic Code 6522 affords a 
maximum award of 30 percent and therefore cannot serve as a 
basis for an increased rating.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this 
case, the Veteran has not shown that his service-connected 
sinusitis has caused him marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular rating.  The service-connected disorder also is not 
shown to have warranted any periods of hospitalization, or 
have otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, an initial disability rating of 10 percent, 
but no higher, is warranted for the Veteran's service-
connected sinusitis.  Additionally, as of July 16, 2003, a 30 
percent rating, but no higher, is warranted for the Veteran's 
service-connected sinusitis.  In reaching these conclusions, 
the benefit-of-the-doubt doctrine has been applied where 
appropriate.



ORDER

Service connection for a left eye condition, to include as 
secondary to service-connected sinusitis, is denied.

An initial disability rating of 10 percent for sinusitis is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

From July 6, 2003, a disability rating of 30 percent for 
sinusitis is granted, subject to governing criteria 
applicable to the payment of monetary benefits.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


